Citation Nr: 0324848	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Physician


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty with the Coast Guard for 
several days in February 1977 but was discharged because of 
bronchial asthma.  He then enlisted in the Army and served 
from January 24, 1978, to February 27, 1978, when he was 
discharged because of a back disability.  This appeal arises 
before the Board of Veterans' Appeals (Board) from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied 
service connection for asthma and spina bifida occulta of the 
S1 vertebra.

The veteran provided testimony at a Travel Board hearing in 
July 2001 before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

In November 2001 the Board remanded this case for additional 
development, to include obtaining an opinion as to whether 
the spina bifida was subjected to an injury resulting in 
additional superimposed disability.  By a rating decision 
dated in June 2003, the RO established service connection for 
bronchial asthma.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran currently suffers from a low back disorder, 
diagnosed as mild degenerative disc disease at T11-12 with 
central disc herniation at L5-S1, that began when he fell 
during his military service.


CONCLUSION OF LAW

A low back disorder was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.  Thus, even if the record shows in-service back injury, 
current back disability, and post service continuity of 
symptomatology, the Court held in Savage that medical 
expertise is still required to relate the appellant's present 
back disability etiologically to his post-service symptoms.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran's enlistment examination for 
his first period of service in the Coast Guard, dated in 
December 1976, reflects that his back was "normal."  On 
January 24, 1978, the veteran began his second period of 
military service with the Army.  The records assembled for 
appellate review do not contain a report of medical 
examination for entrance into this period of service.  
Service medical records for this period of service do reflect 
that on February 11, 1978, the veteran was seen for 
complaints of severe back pain.  Assessment was of possible 
back strain.  Reportedly, he stated that he had had problems 
before entering service.  X-rays showed spina bifida of S1.  
A report of medical history dated February 13, 1978, reflects 
that the veteran reported a history of recurrent back pain.  
An examination report of the Medical Board dated February 15, 
1978, reflects that the veteran had complained of low back 
pain for about two weeks.  He claimed to have fallen on the 
ice.  He also gave a history of back pain prior to entry into 
the Army.  Physical examination showed tenderness over the 
lumbar area with restriction of motion of the lumbosacral 
spine.  Straight leg raising test and neurologic examination 
of the lower limbs were negative.  Spina bifida, congenital, 
S1, was the diagnosis.  The Medical Board determined that 
this condition existed prior to the veteran's entry to active 
duty and had not been aggravated by active duty.  It was 
recommended that the veteran be separated from the service.

A VA spine examination report, dated in October 1998, 
reflects that the veteran indicated that in 1978, he fell on 
the ice during boot camp.  Since then, he reported having 
constant low back pain, which became worse following 
prolonged standing or walking.  Clinical diagnosis was of (1) 
chronic low back pain due to muscle strain, aggravated by a 
nervous condition and obesity; and (2) a lower back 
disability, diagnosed as chronic lower back pain due to 
muscle strain and spina bifida occulta of the S1 vertebra.  

At the time his July 2001 Travel Board hearing, the veteran 
testified that shortly after enlisting in the Army, he 
slipped and fell on ice at Fort Dix.  He indicated that he 
vaguely remembered seeing a doctor, but was discharged 
without receiving treatment.  He stated that he did not have 
any back problems until he fell during service and that he 
has continued to suffer from back pain since his release from 
service in 1978.  A VA physician, the chief of a dermatology 
department at a VAMC, also testified at this hearing.  The 
physician stated that he was familiar with the veteran's 
history and that it was his opinion that the veteran's 
current back problems are related to the fall he experienced 
during service.

VA treatment reports, dated from 1993 to 2003, reflect 
intermittent treatment for back pain.

A May 2003 VA examination report reflects that there was no 
external abnormality the lumbar spine.  Active painless range 
of motion in the lumbar spine was limited to 85 degrees of 
flexion, 15 degrees of extension, 30 degrees of lateral 
flexion, and 80 degrees of lateral rotation.  The veteran had 
deep mid-line tenderness from the thoracolumbar junction in a 
diffuse way.  No instability was noted.  Radiographs revealed 
an incidental finding of spina bifida occulta at the S1 
level.  An August 2001 MRI from the Geisinger Medical Center, 
reviewed by the examiner, revealed a signal change suggestive 
of mild disc desiccation and degeneration, with a small bulge 
at T11-12 as well as L5-S1 central disc herniation.  Clinical 
diagnosis was of mild degenerative T11-12 disc disease with 
central disc herniation at L5-S1, and residual pain and 
stiffness.  With respect to the etiology of the veteran's 
back disorder, the examiner opined:

In my professional opinion, it is as 
likely as not that the condition listed 
above is the result of the injury 
[incurred during service].  [The 
veteran] denies any recurrent injury to 
his back.

The incidental finding on plain x-rays 
of spina bifida occulta of S1 is 
partial and is essentially a congenital 
condition.  In my professional opinion, 
this condition and his diagnosis are 
two separate entities. . . . it is less 
than likely that his spina bifida 
occulta has in any way changed since 
his injury. . . 

Analysis.  The veteran contends that he currently suffers 
from a back disorder that was incurred during his military 
service.  As noted above, the service medical records reflect 
that prior to his release from service in February 1978, the 
veteran reported that he had fallen on ice.  Additionally, 
the veteran testified at his July 2001 Travel Board hearing 
that he injured his back when he fell on the ice during 
service.  The Board finds that the veteran's testimony is 
consistent with the contemporaneous service medical records 
and that his testimony as to this matter is both competent 
and credible.  Accordingly, the record is sufficient to 
establish that the veteran did in fact injury his back when 
he fell on ice during service in 1978. 

Medical records associated with the claims folder have 
established that the veteran has a current diagnosis of mild 
degenerative T11-12 disc disease with central disc herniation 
at L5-S1.  The question that must be addressed is whether 
competent and probative evidence, i.e., medical evidence, has 
been presented which provides a link between this disorder 
and the back symptoms the veteran experienced during his 
period of active duty in 1978.  In this regard, the Board 
notes that the VA physician who examined the veteran in May 
2003 indicated that the veteran's degenerative disc disease 
with central disc herniation at L5-S1, was the result of his 
in-service fall.  The examiner further opined that this 
disorder was distinct from the veteran's spina bifida 
occulta, a congenital condition.  The examiner's opinion is 
consistent with the opinion offered by the VA physician who 
testified at the veteran's July 2001 hearing.  Additionally, 
the veteran has testified that he has suffered continuously 
with back symptoms since the fall on ice while on active duty 
in 1978.  The medical opinions of record serve to provide a 
positive correlation between a current back disorder and an 
in-service injury.

In sum, medical evidence in the instant case establishes that 
the veteran has a current low back disorder that is 
reasonably associated with his period of active duty.  
Therefore, the Board concludes that the evidence is in favor 
of the veteran's claim for service connection for this 
disorder.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.306.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claim, any failure to fully comply 
with VCAA requirements would not be prejudicial to the 
veteran.


ORDER

Entitlement to service connection for a low back disorder is 
granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



